Citation Nr: 1612421	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-44 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include a heart murmur.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1974 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Indianapolis, Indiana.

The issue of entitlement to service connection for hypertension and a heart condition, to include a heart murmur, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a valid diagnosis of PTSD.

2.  Acquired psychiatric pathology was not manifest in service and is not attributable to service.


CONCLUSIONS OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided the required notice in a letter sent to the Veteran in February 2008.  This letter informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  The February 2008 letter informed the Veteran of the laws regarding the assignment of effective dates and disability ratings.  

Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, the Veteran's lay statements, and private treating source records.

In July 2013, the Board remanded the appeal and directed VA to obtain VA treatment records and medical opinions to ascertain the etiology of the Veteran's claimed disabilities.  VA treatment records from the Indianapolis VA Medical Center were associated with the claims file.

In order to ascertain the etiology of the Veteran's claimed disabilities, VA obtained medical opinions in December 2013 and a psychiatric addendum opinion in February 2014.  These reports reflect the examiner reviewed the Veteran's past medical history and provided opinions supported by rationale and citation to the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the December 2013 and February 2014 reports are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2015). 

The Board finds that there has been substantial compliance with the Board's July 2013 remand directive and no further development is required.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141, 146-47   (1999), aff'd, 287 F.3d 1377 (Fed. Cir. 2002) (holding that there was no Stegall violation when there has been substantial compliance with the Board's remand order).

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Laws and Regulations

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Psychiatric Condition, to include PTSD

The Veteran seeks to establish service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appears to report the onset of chronic psychiatric symptoms in service which he attributes to a traumatic event.

Specifically, the Veteran claims that the death of his mother during service, and his sister's diagnosis of cancer during service caused his acquired psychiatric disability.  Alternatively, the Veteran reported that he missed a flight to return to active duty from leave to visit his mother, and that the missed flight crashed.  The Veteran claims that this event caused his acquired psychiatric disorder.

Initially, the evidence does not suggest that he engaged in combat with the enemy.  The Board notes that the Veteran's DD Form 214 does not show any combat awards or citations. Accordingly, the Board finds that the claimant is not a 'combat Veteran' and 38 U.S.C.A. § 1154(b) does not apply to his claim.

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).

The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  The Veteran's appeal was certified to the Board prior to August 4, 2014, therefore the Board will adjudicate the claim for an acquired psychiatric disorder in accordance with the DSM-IV.  

The Board finds that the Veteran does not have a diagnosis of PTSD in accordance with DSM-IV.

The Veteran was afforded a VA examination in December 2013 and an addendum opinion was provided in February 2014.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner did find that the Veteran met the criteria for a diagnosis of alcohol use disorder and that this disability was not incurred in or caused by the Veteran's active service.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6. 465, 469 (1994); see also Cartright v. Derwinski, 2. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The record shows the Veteran does not have a diagnosis of PTSD in accordance with DSM-IV.  38 C.F.R. § 3.304(f) (2015). The VA examiner's determination that the Veteran does not have PTSD is thoroughly explained, is in compliance with the DSM-IV, and is based on review of the record and examination of the Veteran, thus, the Board finds the VA examination to be extremely probative as to whether the Veteran has PTSD, and based on the findings of this examination, the Board determines that he does not have a valid diagnosis of PTSD.

With regard to a psychiatric condition other than PTSD, the Veteran's Report of Medical History at entry, dated January 1974, shows he reported mild situational anxiety.  The Veteran's Report of Medical Examination dated January 1974 shows the Veteran's psychiatric examination was normal. Thus, the Board finds that a psychiatric disability was not "noted" on entrance and the Veteran is presumed sound at entry.  38 U.S.C.A. § 1111 (2014); 38 C.F.R. § 3.304(b) (2015).

The Report of Medical Examination dated July 1976 found the Veteran's psychiatric examination was normal.  The service treatment records do not show any treatment for or complaints of manifestations of a psychiatric disorder.

The Veteran was afforded a VA examination in December 2013 and an addendum opinion was provided in February 2014.  At his VA examination, the Veteran reported that he first sought psychiatric treatment after service due to the loss of his mother.  The Veteran reported that he was hospitalized in 1983 for symptoms of depression.  The Veteran reported a history of alcohol use in service of approximately three times per week.  The Veteran reported a post-service history of daily alcohol intake since his discharge.  The examiner found that the Veteran met the criteria for a diagnosis of alcohol use disorder, but did not diagnose any other psychiatric conditions based on the Veteran's reported symptoms and review of the medical records. Moreover, the examiner found that this disability was not incurred in or caused by the Veteran's active service. The VA examiner opined that the Veteran's mental health concerns were likely related to his misuse of marijuana, cocaine, and alcohol.  The examiner opined that the Veteran's alcohol use disorder was not incurred in or causally related to service.  The examiner provided support for the opinion, noting that the Veteran's use of alcohol in service would not have warranted a diagnosis of alcohol use disorder and that the Veteran did not receive treatment for misuse of alcohol in service.

In support of his claim, the Veteran submitted a psychiatric consult from Dr. M.W., M.D. dated in April 2014.  This psychiatric report notes diagnoses of neurotic depression, an alcohol dependence disorder, and anxiety state unspecified.  There is no indication in this report that his conditions are related to service. In fact, the Veteran reports in this consultation that he has been depressed all of his life. Thus, there is no indication in this record that his depression or anxiety state are related to his active service, and his service treatment records are negative for any complaints or treatment for anxiety or depression. 

Most significantly, compensation benefits are not payable if the disability is the result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C. § 1110. Thus, service connection for this condition is not available on a direct basis, and there is no evidence that this condition is secondary to any service-connected disability. Allen v. Principi, 237 F.3d 1368, 1377 (Fed.Cir. 2001). Additionally, the Board finds that the December 2013 VA opinion and February 2014 VA addendum are probative and persuasive as to the etiology of this condition.  The opinion was rendered by a medical professional with the expertise to opine on the matters at issue in this case.  In addition, the examiner considered the Veteran's contentions and based his opinions on a review of the claims folder as well as a complete mental status examination.  The December 2013 VA examiner also provided a well-reasoned rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.
REMAND

The appeal was remanded in July 2013 in order for opinions to be obtained regarding whether there is clear and unmistakable evidence that the Veteran's hypertension both preexisted service and was not aggravated by service and whether hypertension shown at any time during the claim period (from October 2007), began during or is causally related to service.

VA obtained an examination and opinion in December 2013.  The examiner indicated both that the Veteran's hypertension clearly and unmistakably pre-existed service and was not aggravated by service, and that there is no evidence that Veteran's hypertension pre-existed service.  These two conclusions are contradictory and render the opinion inadequate and insufficient for adjudication purposes.

The December 2013 examiner also incorrectly states that there is no evidence of hypertension on entrance in 1974, ignoring the 1974 induction examination that lists hypertension in the summary of defects and diagnoses and a January 1974 Report of Medical History in which he checked "yes" when asked if he ever had heart trouble.

Further, the December 2013 examiner provided a conclusory statement that it was not possible to determine whether the Veteran's hypertension was aggravated by his service without providing any rationale as to why this was the case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, the Board finds that the examination provided regarding the Veteran's claim for service connection for a heart condition is inadequate. The examiner failed to provide an opinion as to whether his identified heart conditions other than a heart murmur, were related to his active service. Thus, another examination/opinion is warranted for this claim as well. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated treatment records from VA dated December 2013 to the present.

2.  Obtain an opinion from an appropriate physician regarding the nature and etiology of the Veteran's hypertension and heart condition. The file and a copy of this remand should be provided to the examiner for review and such review should be documented in the report.

After a review of the record, the examiner should provide the following opinions:

(a) Provide a statement on the significance, if any, of the Veteran's pre-service history of rheumatic fever and any relationship to hypertension.

(b) Whether there is clear and unmistakable evidence that the Veteran's hypertension preexisted his active service. The examiner should address the 1974 entrance examination and Report of Medical History when responding. 

If the examiner finds that there is clear and unmistakable evidence that the Veteran's hypertension preexisted service, the examiner should determine whether there is clear and unmistakable evidence that the Veteran's hypertension was not aggravated by service;

(c) If the examiner finds that the Veteran's hypertension did not preexist service, then the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that his hypertension is causally related to service;

(d) The examiner should identify any heart conditions the Veteran has or has had since October 2007.  Then the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified heart condition, to include coronary artery disease, began during or is causally related to service or is causally related to or aggravated by his hypertension.

3.  Thereafter, re-adjudicate and if the benefit sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


